DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted November 24, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 4-10, 12-15, and 17-23 are currently pending.

Response to Arguments
2.	Applicant argues the prior art of record fails to teach “when the transmission characteristic information to which a first logical channel is mapped matches the transmission characteristic information indicated by the UL grant, sending, by the terminal device, the BSR of a logical channel group comprising the first logical channel to the network device using the uplink transmission resource” (remarks, p. 9). Examiner has carefully reviewed the previous Office action and cited prior art, but respectfully disagrees.
	Both of Applicant’s arguments individually attack the references R2-168659 and Shaheen, respectively. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In this case, R2-168659 teaches wherein the UE receives numerology information in the UL grant and bases selection of logical channels on the respective numerology of the channels (section 2.2.1). Therefore, R2-168659 teaches matching the two pieces of “transmission characteristic information” (i.e. the numerology information in the grant matches the numerology information of the logical channels). Shaheen teaches wherein a logical channel triggers a buffer status report ([0028]-[0030], [0051]-[0063], [0082]).
	Applicant’s arguments are therefore not persuasive.
	
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature document titled Impacts on the UL Grant and LCP of Different Numerologies and Flexible TTI (hereinafter “R2-168659”)1, in view of U.S. Publication No. 2018/0302918 (hereinafter “Shaheen”).

Regarding claims 1, 7, 8, 14, 20, and 21: R2-168659 teaches a communication method, comprising: 
receiving, by a terminal device, an uplink grant (UL) grant from a network device, wherein the UL grant is used to indicate an uplink transmission resource, and the UL grant is further used to indicate transmission characteristic information (See, e.g., section 2; note 2.1.2 and/or 2.2; an UL grant indicates resources, numerology/TTI duration, and/or logical channel.); 
determining, by the terminal device, that transmission characteristic information to which a first logical channel is mapped matches the transmission characteristic information indicated by the UL grant (See, e.g., 2.1.2; the UE figures out which channels according to numerology/TTI requirement. See also p. 4, proposals 2 and 3.).
R2-168659 teaches basing channel consideration on the matching of “transmission characteristic information,” but does not explicitly state “wherein the first logical channel is a logical channel that triggers a buffer status report (BSR); and sending, by the terminal device, the BSR of a logical channel group comprising the first logical channel to the network device using the uplink transmission resource.” However, Shaheen teaches these features (See, e.g., [0028]-[0030] and [0051]-[0063]; note also [0082]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of (note Shaheen: [0005], [0039] and [0059]).
The rationale set forth above regarding the method of claim 1 is applicable to the methods and devices of claim 7, 8, 14, 20, and 21, respectively.

Regarding claims 2, 4, 9, 10, 12, 15, 17, 22, and 23: R2-168659 modified by Shaheen further teaches wherein the transmission characteristic information indicated by the UL grant is the same as the transmission characteristic information to which the first logical channel is mapped (i.e. claim 2); and wherein the transmission characteristic information indicated by the UL grant comprises at least one transmission parameter, and the transmission characteristic information to which the first logical channel is mapped comprises at least one transmission parameter; and that transmission characteristic information to which a first logical channel is mapped matches the transmission characteristic information indicated by the UL grant comprises: the at least one transmission parameter comprised in the transmission characteristic information to which the first logical channel is mapped meets a specified condition, wherein the specified condition is determined by a value of the transmission parameter comprised in the transmission characteristic information indicated by the UL grant (i.e. claim 4) (See, e.g., R2-168659: section 2.3; note the setting of bounds for mapping – that is, the characteristic information and/or parameter mapping is conditionally either the same or better than application requirement, e.g. for URLLC. See also Shaheen: [0039], [0040], and [0052].). The motivation for modification set forth above regarding claim 1 is applicable to claims 2 and 4.
The rationale set forth above regarding the methods of claims 2 and 4 is applicable to the methods and devices of claims 9, 10, 12, 15, 17, 22, and 23, respectively.

Regarding claims 5, 13, and 18: R2-168659 modified by Shaheen further teaches wherein the transmission characteristic information indicated by the UL grant comprises at least one of the following transmission parameters, and the transmission characteristic information to which the first logical channel is mapped also comprises at least one of the following transmission parameters: a transmission time interval (TTI) of the uplink transmission resource, a subcarrier spacing (SCS) of the uplink transmission resource, carrier information of the uplink transmission resource, and K2, wherein K2 indicates a time interval from a moment at which downlink control information (DCI) used for uplink scheduling is received to a moment at which uplink data is sent on the uplink transmission resource (See, e.g., R2-168659, section 2.1.2. See also Shaheen [0055].). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.
The rationale set forth above regarding the method of claim 5 is applicable to the method and device of claims 13 and 18, respectively.

Regarding claims 6 and 19: R2-168659 modified by Shaheen further teaches canceling a BSR of a to-be-canceled logical channel, wherein the to-be-canceled logical channel comprises at least one of a logical channel whose BSR has been reported and a logical channel on which all to-be-transmitted data has been transmitted (See, e.g., Shaheen: [0133].). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the methods of claims 6 is applicable to the device of claim 19.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 This document was cited in Applicant’s Information Disclosure Statement submitted August 21, 2021 (non-patent literature documents, cite no. 2).